DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 12/3/2021.  Claims 1-15 and 18-43 remain pending in the present application.
Allowable Subject Matter
Claims 1-15 and 18-43 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 28, 30, and 37, the best prior art found during the prosecution of the present application, Tellado et al. (U.S. Patent Application Publication No. 2014/0105136 A1) (hereinafter Tellado) and Wang et al. (U.S. Patent Application Publication No. 2019/0327123 A1) (hereinafter Wang), fails to disclose, teach, or suggest the limitations of wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with the second mode; communicating, according to the first length of the first synchronization signal block, with the second wireless device operating in the first mode via the one or more first sets of resources; and communicating, according to the second length of the second synchronization signal block, with the third wireless device operating in the second mode via the one or more second sets of resources in combination with and in the context of all of the other limitations in claims 1, 28, 30, and 37.
Considering claims 18, 29, 34, and 41, the best prior art found during the prosecution of the present application, Tellado and Wang, fails to disclose, teach, or suggest the limitations of wherein a first length of a first synchronization signal block associated with the first mode is different from a second length of a second synchronization signal block associated with a second 
Claims 2-15.19-27, 31-33, 35, 36, 38-40, 42, and 43 are also allowed by virtue of their dependency on claims 1, 18, 30, 34, 37, and 41.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent 






/Mark G. Pannell/Examiner, Art Unit 2642